Case 1:20-cv-11776-ADB Document1 Filed 09/29/20 Page 1

CP, “ar
UNITED STATES DISTRICT COURT c Ba ye
DISTRICT OF MASSACHUSETTS ge Ww Toe
59, <> OSS
On a SX
Damante Burrell, of, & &
Plaintiff Civil Action i
No. YP °
Vee
Steven Kenneway, Superintendent;
Dean Gray, Acting Superintendent; _.. i. .
Richard L. Morales, Sergeant; Verified Civil Complaint

Tyler P. DeStefano, Prison Guard, and Jury Demand

Defendants.

I. INTRODUCTION
The Plaintiff brings this civil action against the Defend-
ants for failure to protect him by placing him in a cell with
a known enemy in violation of state and federal law, and state
and federal constitution.

II. JURISDICTION

Jurisdiction is invoked upon this court pursuant to 42
U.S.C. § 1983, and 28 U.S.C. § 1331.

III. PARTIES
1. The Plaintiff, Damante Burrell, is and was at all
times relevant to this complaint.
2. The Defendant, Steven Kenneway,who was the superintendent
at the time of the incident, is and was at all times relevant
to this complaint, and is being sued in his individual capacity.

3. The Defendant, Dean Gray, was the Deputy Superintendent

of Operation at the time of the incident, who is now the "Acting"
superintendent of SBCC until Kenneway returns to resume his
superintendent duties at SBCC, is and was at all times rele-

vant to this complaint, and is being sued in his individual
Case 1:20-cv-11776-ADB Document1 Filed 09/29/20 Page 2 of 4
-2-

capacity.

4. The Defendant, Richard L. Morales, is the sergeant
who oversaw the block plaintiff resided in and allowed for
plaintiff to live with his enemy, is and was at all times
relevant to this complaint, and is being sued in his indi-
vidual capacity.

2. The Defendant, Tyler P. DeStefano, is a Prison Guard
who works the block plaintiff resided in and was the block
guard on the day of the incident, is and was at all times
relevant to this complaint, and is being sued in his indivi-
dual capacity.

IV. STATEMENT OF FACTS

 

6. On 3/31/20, when Plaintiff was returning from a mental
health suicide watch to the L-2 Block, Cell #3, he noticed
that he had a cellmate that moved into his cell by the name
of Tyreice Harper, a known enemy of Plaintiff in which he
had a physical altercation with in 2019 and no waivers were
ever signed by the two.

7. Within 24 hours of living in the cell together, on
4/1/20 at around 9:45 p.m., Mr. Harper attacked the Plaintiff
causing him serious bodily injuries.

8. Earlier on 4/1/20 Plaintiff spoke to Defendant DeStefano
around 1:00 p.m. and let him know that him and Harper were
enemies and that he felt uncomfortable living in the cell

with him. Defendant DeStefano responded, "Y'all can kill

each other for all I care."
Case 1:20-cv-11776-ADB Document1 Filed 09/29/20 Page 3 of 4
-3-

9. Defendant Morales was in the block at the time, so
Plaintiff yelled to Sgt. Morales, and Sgt. Morales replied,
"T know what your issue is but I am going home." Later that
evening Plaintiff was attacked and assaulted in his cell and
injured.

10.. Defendants Kenneway and Gray had put in place a

policy after the January 10, 2020 incident where a fight broke

out -between staff and prisoners resulting in serious injuries

on both sides, where enemies were placed together without
signing any waivers, although it has been a long time policy
to keep enemies apart.

V. CAUSE OF ACTION

Plaintiff realleges and reaffirms paragraphs 1-10, and

incorporates them into this cause of action.
COUNT I. Failure to Protect

The Defendants acknowledge that they were aware that
Plaintiff was placed in a cell with his enemy where a fight
ensued causing Plaintiff injuries in violation of the Eighth
Amendment to the United States Constitution and Article 26
of the Massachusetts Declaration of Rights, and acting under
color of law, violated 42 U.S.C. § 1983.

VI. PRAYER FOR RELIEF
Wherefore, the Plaintiff prays that this court grants

him the following relief:
A) Award him :punitive damages, jointly and severally,
against each Defendant in the amount of $85,000.00.

B) Award him compensatory damages, jointly and severally,

against each Defendant in the amount of $45,000.00.
Case 1:20-cv-11776-ADB Document1 Filed 09/29/20 Page 4 of 4
-4-

C) Grant The Plaintiff any other relief this court deems
just and equitable.

D) Award the Plaintiff court costs and attorney fees.

E) Plaintiff demands a trial by jury.

Respectfully Submitted,

 

Damante Burrell, pro se

Dated: 4 ~ 25-20 SBCC

P.O. Box 8000
Shirley, Ma. 01464

VERIFICATION

I, Damante Burrell, verify under the penalties of perjury
that the facts stated herein are true and accurate.

Damante Burrell, pro se
patea: FaIS “2D
